Citation Nr: 0414023	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  00-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints. 
 
2.  Entitlement to service connection for bilateral knee 
disability. 
 
3.  Entitlement to service connection for a low back 
disorder. 
 
4.  Entitlement to service connection for a respiratory 
disorder. 
 
5.  Entitlement to service connection for bilateral pes 
planus. 
 
6.  Entitlement to service connection for bilateral heel 
spurs. 
 
(Entitlement to vocational rehabilitation benefits will be 
the subject of a separate appellate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 until 
January 1999.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1999 
rating decision of the Regional Office (RO) in Roanoke, 
Virginia that denied service connection for bilateral shin 
splints, a low back disorder, a respiratory disorder, 
bilateral pes planus, bilateral knee disability, bilateral 
heel spurs, dry eye syndrome, a sinus condition with 
headaches, and residuals of frostbite of the feet.  
Eligibility for vocational rehabilitation was denied by 
letter dated in August 1999.  By a Board decision entered in 
August 2001, service connection was denied for dry eye 
syndrome, a sinus disorder with headaches and residuals of 
frostbite of the feet.  The remaining issues on appeal were 
remanded for further development.  

The issues of service connection for a low back disorder, 
bilateral knee disability, and a respiratory should be 
remanded for further development.  The issue of eligibility 
for vocational rehabilitation will be deferred pending 
completion of other actions herein.


FINDINGS OF FACT

1.  Bilateral calcaneal spurs are not of service origin.

2.  Pes planus was shown at the time of the entrance 
examination.

3.  The pre-service pes planus did not undergo a chronic 
increase in severity during active duty.

4.  The veteran is not shown to have any current disability 
attributable to shin splints. 


CONCLUSIONS OF LAW

1.  Bilateral calcaneal heel spurs were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2003).

2.  Pre-service pes planus was not aggravated during active 
duty.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2003).

3.  Chronic shin splints were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has bilateral calcaneal 
spurs, pes planus and residuals of shin splints which are of 
service onset for which service connection should be granted.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9) finding that that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet.App. 412 (2004), the Court 
of Appeals for Veteran Claims (Court) held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
determination by the RO.  The Court further held that the 
VCAA requires the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The VA general Counsel has held 
that the latter requirement to tell the claimant to provide 
any evidence pertinent to the claim is dictum and not binding 
on the VA.  See VA OPGCPREC 1-2004.

The appellant has been furnished the pertinent laws and 
regulations governing the claim, and what evidence the VA has 
in its possession in support of the claims in the November 
1999 statement of the case, and the February 2000 and August 
2003 supplemental statements of the case.  In a letter dated 
in August 2002, the veteran was informed of the VCAA, what 
the evidence must show in order to establish this claim, what 
evidence the VA would obtain for him, and what evidence he 
could submit in support of the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The appellant has also 
been afforded opportunities to submit information and 
evidence.  The record discloses that VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  The RO has made extensive efforts to 
develop the record, to include VA examinations and referrals 
for clarification of the evidence.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
veteran has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, The Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.306 
(2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease. Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened." Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); 38 U.S.C.A. 1153; 38 
C.F.R. § 3.306(b) (2003).

An appellant's statements are considered to be competent 
evidence when describing features or symptoms of an injury or 
illness or an event.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. The veteran has no specialized training and 
knowledge nor is it contended otherwise.  

Service Connection for Bilateral Calcaneal Spurs.

The service medical records show that in May 1995, the 
veteran complained of left heel pain.  His complaints were 
diagnosed as left foot pes planus.  No other reference to 
heel complaints or findings was noted during service.  At the 
time of the separation examination the veteran gave a history 
of foot trouble.  Pes planus was diagnosed.  

The initial compensation claim which included a bilateral 
foot condition was received in February 1999.  The veteran 
underwent a VA examination in June 1999.  X-rays of the feet 
revealed a small calcaneal spur at the posterior aspect of 
the calcaneus, bilaterally.  

A VA examination was conducted in March 2003.  At that time 
the veteran had no complaints of heel pain.  X-rays of the 
feet confirmed calcaneal spurring at the posterior aspect of 
the calcaneus, bilaterally.  In a May 2003 addendum the VA 
examiner opined that it was unlikely that the heel spurs had 
their onset during service.  In a July 2003 addendum the VA 
examiner stated that the etiology and date of onset of the 
heel spurs remain speculative. VA outpatient records dated in 
2002 and 2003 contain no pertinent finding.

Analysis

The service medical records show no diagnosis of calcaneal 
spurring.  At the time of the separation examination pes 
planus was noted.  No reference was made to calcaneal 
spurring.  The first post service evidence of calcaneal 
spurring was the June 1999 x-rays approximately 5 months 
after service.  However, at that time the calcaneal spurs 
were described as small.  Additionally, in a July 2003 
addendum the VA examiner stated that the etiology and date of 
onset of the heel spurs remain speculative.  There is no 
medical evidence of record which shows that the bilateral 
calcaneal spurs had their onset in service.  Accordingly, the 
Board finds that service connection is not warranted.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).  

Service Connection for Pes Planus

Factual Background

The service medical records reflect that upon examination in 
September 1994 for enlistment into service, the veteran was 
observed to have mild asymptomatic pes planus.  In May 1995, 
the veteran was seen at the dispensary complaining of left 
heel pain.  His complaints were diagnosed as left foot pes 
planus.  Pes planus was noted as an incidental finding when 
he was treated for other symptoms affecting the lower 
extremities.  Upon examination in October 1998 prior to 
discharge from service, pes planus was again recorded.  

The veteran underwent a VA general medical examination for 
compensation and pension purposes in June 1999 whereupon it 
was noted that he had had flat feet since 1996.  He related 
that he had occasional foot pain, particularly if he had to 
stand for a long period of time.  Examination of the feet 
revealed bilateral pes planus, slight hallux valgus, 
bilaterally, and hammering of the lateral four toes.  There 
was no tenderness to palpation and no swelling.  A diagnosis 
of pes planus was rendered.  

On VA examination in March 2003, the veteran was reported to 
have stated that he was born with flat feet.  It was noted 
that he had no complaints at that time.  The examiner stated 
that the appellant did not claim any change in his flat feet 
that was attributable to military service, and that there was 
no pain, weakness, fatigability, decreased endurance, 
incoordination or flare-ups associated with the feet.  X-rays 
of the feet were performed.  A diagnosis of bilateral 
asymptomatic pes planus was provided.  In May and July 2003 
addenda to the March 2003 examination report, the examiner 
opined that there was no evidence that pes planus worsened or 
increased during military service.  

Subsequently received were VA outpatient clinical records 
dated between 2002 and 2003 showing no treatment for foot 
complaints.

Legal Analysis

The evidence shows that the veteran had pes planus upon entry 
into service.  Therefore the issue before the Board is 
whether or not the pre-service pes planus underwent a chronic 
increased in severity during active duty.  In this regard at 
the time of the service entrance examination in September 
1994 the pes planus were described as mild and asymptomatic.  
The veteran was seen on one occasion in May 1995 for pes 
planus of the left foot.  When the veteran was treated for 
other disorders involving the lower extremities, on several 
occasion pes planus was noted.  However, these records show 
no specific complaints regarding the pes planus.  Pes planus 
was also noted on the separation examination.  When examined 
by the VA in June 1999 the veteran reported occasional foot 
pain.  However, when examined in March 2003 the pes planus 
were asymptomatic.  Futhermore, the VA examiner in May and 
July 2003 opined that there was no evidence that pes planus 
worsened or increased during military service.  There is no 
medical evidence which contradicts this opinion.  Accordingly 
service connection for the pes planus is not warranted.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).   

Service Connection for Bilateral Shin Splints.

Factual Background

The service medical records show that the veteran was treated 
for shin splints on several occasions during service.  
occasions over the course of his service.  Such symptoms were 
shown to have been induced by strenuous exercise and were 
reported to be resolving on follow-up.  A December 1997 bone 
scan showed a minor abnormality related to a resolving tibial 
stress fracture.  No residual disability relating to shin 
splints was recorded on service separation examination in 
October 1998.  

Upon VA general medical examination in June 1999, the veteran 
was reported to have said that he was asymptomatic in this 
regard, but would notice a return of shin splints when he 
played sports.  Examination of the tibias revealed no 
tenderness to palpation, swelling or deformity.  A pertinent 
diagnosis of past history of recurrent bilateral tibia pain 
with exercise, diagnosis of shin splints, past history of 
stress fracture at the right tibia was rendered.  Upon VA 
examination in March 2003, it was reported that he had no 
shin splints at that time because he was not running.  
Examination disclosed no tenderness to palpation, swelling or 
deformity of the tibias.  VA outpatient records dated between 
2002 and 2003 reflect no treatment for shin splints or 
residuals thereof.  

Legal Analysis

The evidence shows that the veteran was treated on multiple 
occasions during service for symptoms diagnosed as shin 
splints and/or a stress fracture of the right tibia.  
However, the record reflects that there is no current 
evidence of shin splints.  On VA examinations in both 1999 
and 2003, his lower extremities were asymptomatic for shin 
splints.  It must therefore be concluded that such injuries 
and symptoms for which he sought treatment in service did not 
result in any chronic residuals.  See 38 C.F.R. § 3.303.  
Consequently, service connection for residuals of shin 
splints must thus be denied. The evidence is not equipoise as 
to warrant consideration of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2003).   


ORDER

Service connection for bilateral calcaneal heel spurs is 
denied.

Service connection for pes planus is denied.

Service connection for residuals of shin splints is denied.


REMAND

Review of the service medical records reflects that the 
veteran was treated on numerous occasions for knee injuries 
and other knee symptoms.  On VA general medical examination 
in June 1999, he complained of continuing pain.  Physical 
examination disclosed reduced flexion.  VA outpatient clinic 
notes show that the appellant sought treatment in September 
2002 for bilateral knee pain.  Findings on examination 
included palpable right knee crepitus.  An X-ray at that time 
revealed bony-like ossicles near the inferior patellar tendon 
at its insertion site.  An assessment of degenerative joint 
disease was recorded.  The veteran was seen in July 2003 
following injury to the right or left knee.  An X-ray on this 
occasion showed joint space narrowing.  It appears that the 
knees were not examined on VA examination in March 2003.  

Additionally, the service medical records show that the 
appellant was seen for low back complaints in service 
diagnosed as strain.  On VA examination in July 1999, some 
reduced motion was shown, but an X-ray was negative for any 
changes.  It was noted that he took Motrin as needed for back 
pain.  In a statement received in October 1999, the veteran 
related that he had been treated at his school health 
facility for muscle spasm.  He complained on VA examination 
in March 2003 that he had recurrent low back stiffness 'like 
a muscle spasm.'  Range of motion continued to be reduced.  
In May 2003, the examiner provided an opinion to the effect 
that it was as likely as not that low back strain had its 
onset in service.  However, in a subsequent addendum dated in 
July 2003, he did not include an opinion  regarding the 
etiology of the claimed low back disorder.

The Board is thus of the opinion that the veteran requires an 
orthopedic specialist examination to determine whether or not 
he currently has any ratable knee and back pathology, and 
whether any disorders are related to complaints for which he 
sought treatment in service. 

The Board notes that with respect to the claim for pulmonary 
disability, the service medical records show that the veteran 
was seen many times in service for respiratory symptoms, to 
include a productive cough, difficulty breathing, and chest 
pain for which various diagnoses were rendered.  The Board 
observes that a chest X-Ray in service was interpreted as 
normal.  VA pulmonary function testing performed in July 1999 
showed findings that included a reduced forced vital capacity 
(FVC) suggesting a restrictive disease.  In the comments 
following, the examiner stated that the restricted lung 
component may have been related to obesity, but that clinical 
correlation was recommended.  The veteran stated on physical 
examination that he had been told he had asthma and/or 
bronchospasm, and had been prescribed medications that 
included an inhalant.  Under these circumstances, the Board 
is of the opinion that a pulmonary specialist examination is 
warranted.  .

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination, and 
conducting a thorough and contemporaneous medical 
examination, to include a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the veteran noted in a statement received in October 
1999 that he had received treatment at his school health 
facility where he had been prescribed Naproxen for muscle 
spasms.  These records should be secured.  The appellant also 
appears to seek VA outpatient treatment.  The most clinic 
note is dated in July 2003.  Therefore, any records dating 
from August 2003 should be retrieved.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should inform 
the veteran to provide any evidence in 
his possession pertinent to his claim 
which has not been previously 
submitted.

2.  The RO is requested to obtain any 
VA outpatient records dating from 
August 2003 and associate them with the 
claims folder.  

3.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for the 
disabilities at issue from January 1999 
to the present which have not been 
previously submitted, to include his 
school health facility.  

4.  Thereafter, the RO should schedule 
the veteran for a VA examination to by an 
orthopedist to determine the presence, 
nature, severity and etiology of any back 
and bilateral knee disorders.  The claims 
file should be available to the examiner 
prior to the examination.  All 
appropriate tests and studies should be 
accomplished.  

Following the examination the examiner 
should state whether the veteran has 
chronic disabilities involving the knees 
and/or low back.  If yes, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
diagnosed low back and/or knee disorders 
are related to the veteran's active duty.  
A complete rational for any opinion 
expressed should be included in the 
report.

5.  The appellant should be scheduled 
for VA examination by a pulmonary 
specialist to determine presence, 
nature, severity and etiology of any of 
any current lung disorder.  In addition 
to chest x-rays and pulmonary function 
tests any other tests and studies, 
deemed necessary should be conducted.  
Following the examination it is 
requested that the examiner render an 
opinion as to whether it is as likely 
as not that any diagnosed pulmonary 
disorder is related to service.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  A 
complete rational for any opinion 
expressed should be included in the 
report.

6.  Following completion of the 
requested development, the RO should 
re-adjudicate the issues of service 
connection for low back, knee, and 
respiratory disorders.  If the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



